          Case 5:20-cv-05379-SVK Document 1 Filed 08/04/20 Page 1 of 8



1    Melina Manetti (SBN318350)
     mmanetti@shb.com
2    SHOOK, HARDY, & BACON LLP
     One Montgomery, Suite 2600
3    San Francisco, California 94104
     Telephone:    415.544.1900
4    Facsimile:    415.391.0281
5    Attorneys for Plaintiff
     GRANITE STATE INSURANCE COMPANY
6

7

8
                               UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN JOSE DIVISION
11

12   GRANITE STATE INSURANCE COMPANY,           Case No. 3:20-cv-5379

13               Plaintiff,                     COMPLAINT FOR DAMAGES

14         v.                                      1. BREACH OF CONTRACT
                                                   2. UNJUST ENRICHMENT
15   JMR BUILDERS, INC.,

16               Defendant.

17

18

19

20

21

22

23

24

25

26

27

28

                                GRANITE STATE INSURANCE COMPANY’S COMPLAINT FOR DAMAGES
                                                                                 CASE NO.
            Case 5:20-cv-05379-SVK Document 1 Filed 08/04/20 Page 2 of 8




1            Plaintiff GRANITE STATE INSURANCE COMPANY (“Granite State”) alleges the
2    following against Defendant JMR BUILDERS, INC. (“JMR”).
3                                                THE PARTIES
4            1.     Granite State is an insurance company duly organized and authorized to transact
5    insurance business under the laws of Illinois, in good standing, with its principal place of business
6    located at 175 Water Street, New York, NY 10038.
7            2.     JMR is a California corporation with its principal place of business located at 3270
8    Keller Street, Suite 106, Santa Clara, California 95054.
9                                       JURISDICTION AND VENUE
10           3.     There is complete diversity pursuant to 28 U.S.C. § 1332 because (1) Granite State is
11   a citizen of Illinois and New York, and (2) JMR is a citizen of California.
12           4.     As set forth below and incorporated herein, the amount in controversy requirements
13   of 28 § U.S.C. 1332 are satisfied because there is more than $75,000 at issue, exclusive of costs and
14   interest.
15           5.     This action properly lies in the Northern District of California pursuant to 28 U.S.C. §
16   1391, because JMR does or did business in this District, maintains a business address within this
17   District, and failed to remit insurance premium within this District.
18           6.     Venue is likewise proper in this district under 28 U.S.C. § 1391(b)(2), because the
19   events giving rise to this claim (i.e. failure to remit payment for insurance premium) occurred in this
20   district.
21                                    INTRADISTRICT ASSIGNMENT
22           7.     Granite State incorporates each of the preceding allegations as fully restated herein.
23           8.     Assignment to this Division is proper under Local Rule 3-2(c), (e) because JMR
24   maintains its principal place of business within the division and the events giving rise to this claim
25   (i.e., failure to remit payment for insurance premium) occurred in Santa Clara County, which falls
26   within the San Jose district of the Northern District of California.
27

28
                                                       2
                                      GRANITE STATE INSURANCE COMPANY’S COMPLAINT FOR DAMAGES
                                                                                       CASE NO.
           Case 5:20-cv-05379-SVK Document 1 Filed 08/04/20 Page 3 of 8




1                            STATEMENT OF FACTS AND ALLEGATIONS

2           9.      Granite State incorporates each of the preceding allegations as if fully restated herein.

3                                             First Policy Period

4           10.     On or about July 20, 2017, Granite State issued to JMR a worker’s compensation

5    insurance policy WC XXX-XX-XXXX (the “Policy”), for the policy period August 14, 2017 to August

6    14, 2018 (“First Policy Period”). A true and accurate copy of the Policy applicable to the First Policy

7    Period is attached hereto and incorporated herein as Exhibit A.1

8           11.     The total estimated annual premium for the First Policy Period was $9,613.00, plus
9    applicable taxes, assessments, and surcharges of $298.00. Exhibit A.

10          12.     On or about October 6, 2017, Granite State issued to JMR an endorsement that added

11   a rating plan to the Policy. The endorsement provided an additional premium of $666.00. A true and

12   correct copy of the October 6, 2017 endorsement is attached hereto as Exhibit B.

13          13.     Pursuant to the Policy, Granite State conducted an audit of JMR’s books and records

14   for the First Policy Period (“First Policy Period Audit”).

15          14.     In the First Policy Period Audit, Granite State found that JMR’s premium and fees

16   should be increased by $81,037.00, and $2,521.00, respectively. Exhibit C (“First Policy Period

17   Audit Advice”).

18          15.     Ultimately, JMR owed the following total premium and fees for the First Policy

19   Period (“First Policy Period Final Premium & Fees”):

20
              Description                             Premium Due               Fees Due
21
              Initial Estimated Premium               $9,613.00                 $298.00
22            October 6, 2017 Endorsement             $666.00
23            Audit Premium Adjustment                $81,037.00                $2,521.00
              Total (First Policy Period Final        $91,316.00                $2,819.00
24            Premium & Fees)
25

26

27
     1
      Due to the voluminous nature of the workers’ compensation insurance policies issued to JMR,
28   Granite State is attaching only the relevant portions of each policy to this Complaint.
                                                       3
                                     GRANITE STATE INSURANCE COMPANY’S COMPLAINT FOR DAMAGES
                                                                                      CASE NO.
           Case 5:20-cv-05379-SVK Document 1 Filed 08/04/20 Page 4 of 8




1           16.     In total, JMR owed to Granite State $94,135.00 for the First Policy Period Final

2    Premium & Fees.

3           17.     JMR paid $11,909.00 to Granite State for the premium and fees due on the First

4    Policy Period, but was refunded $1,242.00 for initial overpayment, effectively decreasing its total

5    payment to $10,667.00.

6           18.     JMR was charged an additional $90.00 related to surcharges and fees

7           19.     Subtracting the monies paid to Granite State by JMR and adding the applicable fees,

8    the remaining sum due for the outstanding premium and fees due on the First Policy Period is
9    $83,558.00.

10                                          Second Policy Period

11          20.     On or about July 2, 2018, Granite State renewed the Policy from August 14, 2018 to

12   August 14, 2019 (the “Second Policy Period”). A true and correct copy of the Policy applicable to

13   the Second Policy Period is attached hereto and incorporated by reference herein as Exhibit D.

14          21.     A total estimated annual premium for the Second Policy Period was $7,494.00, plus

15   fees for taxes, assessments, and surcharges of $297.00. Exhibit D.

16          22.     On or about July 5, 2018, Granite State issued to JMR an endorsement that amended

17   class codes and rating plans on the Policy. The endorsement provided an additional premium of

18   $4,350.00. A true and correct copy of the July 5, 2018 endorsement is attached hereto as Exhibit E.

19          23.     On or about April 24, 2019, Granite State issued to JMR an endorsement that

20   amended class codes and rating plans on the Policy. The endorsement provided an additional

21   premium of $55,805.00. A true and correct copy of the April 24, 2019 endorsement is attached

22   hereto as Exhibit F.

23          24.     Pursuant to the Policy, Granite State attempted to conduct an audit of JMR’s books

24   and records for the Second Policy Period (“Second Policy Period Audit”); however, JMR did not

25   allow Granite State to review its books and records.

26          25.     Therefore, for the Second Policy Period Audit, Granite State charged JMR

27   $130,706.00 in premium and $5,186.00 in fees to show estimated exposures, as set forth in the

28
                                                     4
                                    GRANITE STATE INSURANCE COMPANY’S COMPLAINT FOR DAMAGES
                                                                                     CASE NO.
           Case 5:20-cv-05379-SVK Document 1 Filed 08/04/20 Page 5 of 8




1    manuals of rules to be applied when an audit is not possible. Exhibit G (“Second Policy Period

2    Audit Advice”).

3           26.       Ultimately, JMR owed the following total premium and fees on the Second Policy

4    Period (“Second Policy Period Final Premium & Fees”):

5
              Description                            Premium Due                Fees Due
6
              Initial Estimated Premium              $7,494.00                  $297.00
7             July 5, 2018 Endorsement               $4,350.00
8             April 24, 2019 Endorsement             $55,805.00
              Audit Premium Adjustment               $130,706.00                $5,186.00
9             Total (Second Policy Period Final      $198,355.00                $5,483.00
10            Premium & Fees)

11

12          27.       In total, JMR owed Granite State $203,838.00 for the Second Policy Period Final

13   Premium & Fees.

14          28.       JMR was charged an additional $60.00 related to surcharges and fees.

15          29.       JMR paid $12,201.00 to Granite State for the premium and fees due for the Second

16   Policy Period.

17          30.       Subtracting the monies paid to Granite State by JMR, the remaining sum due for the

18   outstanding premium and fees due on the Second Policy Period is $191,697.00.

19                                            The Policy’s Terms

20          31.       The Policy provides that the premium initially charged “is an estimate” and that the

21   “[f]inal premium will be determined after [the] policy ends by using the actual, not the estimated,

22   premium basis and the proper classifications and rates that lawfully apply to the business and work

23   covered by [the] policy.” Exhibits A, D Part 5(E).

24          32.       The Policy also provides that Granite State may conduct audits within three years

25   after the Policy ends, and “[i]nformation developed by audit will be used to determine [the] final

26   premium.” Exhibits A, D Part 5(G).

27          33.       JMR received and accepted the insurance coverage of the Policy, and agreed under

28   the terms of the Policy to pay all premium due. Exhibits A, D Part 5(D).
                                                     5
                                      GRANITE STATE INSURANCE COMPANY’S COMPLAINT FOR DAMAGES
                                                                                       CASE NO.
            Case 5:20-cv-05379-SVK Document 1 Filed 08/04/20 Page 6 of 8




1           34.     Granite State fully performed all necessary conditions of the Policy.

2                                             JMR’s Failure to Pay

3           35.     JMR failed to pay Granite State the full amount of the First Policy Period Final

4    Premium & Fees.

5           36.     JMR failed to pay Granite State the full amount of the Second Policy Period Final

6    Premium & Fees.

7           37.     Granite State issued invoices to JMR for the insurance premium and fees due, but

8    JMR has failed to remit payment and fees.
9           38.     The remaining balance due from JMR on the Policy is $275,255.00, plus any

10   applicable costs, interest, and attorneys’ fees.

11                                 COUNT I – BREACH OF CONTRACT

12          39.     Granite State incorporates each of the preceding allegations as if fully restated herein.

13          40.     Granite State issued the Policy to JMR over two different policy periods. Exhibits A,

14   D.

15          41.     Under the Policy, JMR agreed to remit premium and fees due and owing to Granite

16   State, in exchange for the benefits of the coverage under the Policy.

17          42.     The Final Premium that JMR owed for the First and Second Policy Periods was to be

18   determined after each policy period ended, using the actual premium basis and the proper

19   classifications and rates lawfully applicable to the business and work covered by the Policy,

20   including through the use of audits of JMR’s books and records. See Exhibits A, D Part 5 (E,G).

21          43.     The estimated premium that JMR owed for the Policy was determined based on

22   information provided by JMR. See Exhibits A, D Part 5(E,G).

23          44.     Granite State conducted or attempted to conduct audits of JMR’s books and records

24   and used the proper classifications and rates—or respective estimates where JMR failed to provide

25   books and records for audit—that applied to the business and work covered by each individual

26   engaged in work for JMR.

27          45.     Granite State fully performed its duties under the Policy.

28
                                                        6
                                      GRANITE STATE INSURANCE COMPANY’S COMPLAINT FOR DAMAGES
                                                                                       CASE NO.
              Case 5:20-cv-05379-SVK Document 1 Filed 08/04/20 Page 7 of 8




1              46.   Granite State issued invoices to JMR for the outstanding premium and fees in the

2    amount of $275,255.00.

3              47.   JMR failed to pay the premium and fees due and owing to Granite State under the

4    Policy.

5              48.   Because of JMR’s non-payment, Granite State has suffered actual damages in the

6    amount of $275,255.00, plus additional pre-judgment and post-judgment interest, and costs.

7              WHEREFORE, Granite State seeks a judgment against JMR in an amount no less than

8    $275,255.00, plus costs, expenses, pre-judgment and post-judgment interest, and such further legal
9    and equitable relief as this Court deems appropriate or such other amounts as determined by this

10   Court.

11                                  COUNT II – UNJUST ENRICHMENT

12             49.   Granite State incorporates each of the preceding allegations as if fully restated herein.

13             50.   In the alternative to the claim for breach of contract, JMR is liable to Granite State for

14   unjust enrichment.

15             51.   At all relevant times herein, Granite State conferred benefits upon JMR by providing

16   JMR with workers’ compensation insurance coverage.

17             52.   At all relevant times herein, JMR had knowledge of the benefits conferred by Granite

18   State.

19             53.   JMR voluntarily accepted, retained, and received the benefits provided by Granite

20   State.

21             54.   Granite State enriched JMR by the benefits provided.

22             55.   JMR did not pay Granite State for the full value of the benefits received.

23             56.   Granite State asserts that the remaining unpaid value of the benefits it conferred to

24   JMR equals $275,255.00.

25             57.   Despite its receipt of this enrichment, JMR has refused to make full payments to

26   Granite State for the enrichment received.

27             58.   JMR’s enrichment is unjust.

28
                                                       7
                                      GRANITE STATE INSURANCE COMPANY’S COMPLAINT FOR DAMAGES
                                                                                       CASE NO.
              Case 5:20-cv-05379-SVK Document 1 Filed 08/04/20 Page 8 of 8




1             59.   JMR’s retention of the benefits under these circumstances is at the expense of Granite

2    State and violates fundamental principles of justice, equity, and good conscience; the circumstances

3    render JMR’s retention of the benefits inequitable unless JMR pays Granite State for the value of the

4    benefit received.

5             60.   As a result of JMR’s unjust enrichment, Granite State is owed $275,255.00, plus

6    additional pre-judgment and post-judgment interest and costs.

7             WHEREFORE, Granite State seeks a judgment against JMR in an amount no less than

8    $275,255.00, plus costs, expenses, pre-judgment and post-judgment interest, and such further legal
9    and equitable relief as this Court deems appropriate or such other amounts as determined by this

10   Court.

11

12   Dated: August 4, 2020                       Respectfully submitted

13                                               SHOOK, HARDY & BACON L.L.P.

14

15                                               By: /s/ Melina Manetti

16                                                        MELINA MANETTI

17
                                                         Attorneys for Plaintiff
18                                                       GRANITE STATE INSURANCE COMPANY
19

20

21

22

23

24

25

26

27

28
                                                     8
                                    GRANITE STATE INSURANCE COMPANY’S COMPLAINT FOR DAMAGES
                                                                                     CASE NO.
